Case 1:19-cv-01747-KLM Document 1 Filed 06/17/19 USDC Colorado Page 1 of 21




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No.

RODNEY V. GRAVES,

       Plaintiff,

v.

ZAYO GROUP HOLDINGS, INC.,
DAN CARUSO,
RICK CONNOR,
SCOTT DRAKE,
DONALD GIPS,
STEVEN KAPLAN,
CATHY MORRIS,
LINDA ROTTENBERG,
YANCEY SPRUILL, and
EMILY WHITE,

       Defendants.

                             COMPLAINT AND JURY DEMAND


       Plaintiff Rodney V. Graves (“Plaintiff”), by and through his undersigned counsel, for his

complaint against defendants, alleges upon personal knowledge with respect to himself, and

upon information and belief based upon, inter alia, the investigation of counsel as to all other

allegations herein, as follows:

                                  NATURE OF THE ACTION

       1.      Plaintiff brings this action against Zayo Group Holdings, Inc. (“Zayo” or the

“Company”) and the members of its Board of Directors (the “Board” or the “Individual

Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities and Exchange

Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, and to enjoin the vote on a proposed
Case 1:19-cv-01747-KLM Document 1 Filed 06/17/19 USDC Colorado Page 2 of 21




transaction, pursuant to which the Company will be acquired by affiliates of Digital Colony

Partners, LP (“DCP”) and the EQT Infrastructure IV fund (together with its affiliates, “EQT”)

through their subsidiaries, Front Range TopCo, Inc. (“Parent”) and Front Range BidCo, Inc.

(“Merger Sub”) (the “Proposed Transaction”).

       2.      On May 8, 2019, Zayo issued a press release announcing it had entered into an

Agreement and Plan of Merger (the “Merger Agreement”) to sell Zayo to DCP and EQT. Under

the terms of the Merger Agreement, Zayo stockholders will be entitled to receive $35.00 in cash

for each Zayo share they own (the “Merger Consideration”). The Proposed Transaction is

valued at approximately $14.3 billion.

       3.      On June 3, 2019, defendants filed a Schedule 14A Preliminary Proxy Statement

(the “Proxy Statement”) with the SEC. The Proxy Statement, which recommends that Zayo

stockholders vote in favor of the Proposed Transaction, omits and/or misrepresents material

information concerning, among other things: (i) the actual intrinsic standalone value of the

Company; and (ii) the data and inputs underlying the financial valuation analyses that support the

fairness opinions provided by the Company’s financial advisors J.P. Morgan Securities LLC

(“J.P. Morgan”) and Goldman Sachs & Co. LLC (“Goldman”). The failure to adequately

disclose such material information constitutes a violation of Sections 14(a) and 20(a) of the

Exchange Act as Zayo stockholders need such information in order to make a fully informed

decision whether to vote in favor of the Proposed Transaction or seek appraisal.

       4.      In short, unless remedied, Zayo’s public stockholders will be forced to make a

voting or appraisal decision on the Proposed Transaction without full disclosure of all material

information concerning the Proposed Transaction being provided to them. Plaintiff seeks to

enjoin the stockholder vote on the Proposed Transaction unless and until such Exchange Act




                                                2
Case 1:19-cv-01747-KLM Document 1 Filed 06/17/19 USDC Colorado Page 3 of 21




violations are cured.

                                  JURISDICTION AND VENUE

        5.      This Court has jurisdiction over the claims asserted herein for violations of

Sections 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder

pursuant to Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. §1331 (federal

question jurisdiction).

        6.      This Court has jurisdiction over the defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

        7.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Plaintiff’s

claims arose in this District, where a substantial portion of the actionable conduct took place,

where most of the documents are electronically stored, and where the evidence exists. Zayo is

headquartered in this District.     Moreover, each of the Individual Defendants, as Company

officers or directors, either resides in this District or has extensive contacts within this District.

                                              PARTIES

        8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Zayo common stock.

        9.      Defendant Zayo is a Delaware corporation with its principal executive offices

located at 1821 30th Street, Unit A, Boulder, Colorado 80301.               Zayo provides bandwidth

infrastructure in the United States, Canada and Europe. The Company’s common stock is traded

on the New York Stock Exchange under the ticker symbol “ZAYO.”

        10.     Defendant Dan Caruso (“Caruso”) is one of Zayo’s co-founders and has been




                                                   3
Case 1:19-cv-01747-KLM Document 1 Filed 06/17/19 USDC Colorado Page 4 of 21




Chairman of the Board and Chief Executive Officer (“CEO”) of the Company since Zayo’s

inception in 2007.   Defendant Caruso has committed to roll over 25%-30% of his equity

proceeds in the Company to a holding company of Parent, in exchange for a partnership interest

in such holding company.

        11.   Defendant Rick Connor (“Connor”) has been a director of the Company since

June 2010.

        12.   Defendant Scott Drake (“Drake”) has been a director of the Company since

November 2018.

        13.   Defendant Donald Gips (“Gips”) has been a director of the Company since July

2013.

        14.   Defendant Steven Kaplan (“Kaplan”) has been a director of the Company since

April 2017.

        15.   Defendant Cathy Morris (“Morris”) has been a director of the Company since

November 2016.

        16.   Defendant Linda Rottenberg (“Rottenberg”) has been a director of the Company

since May 2014.

        17.   Defendant Yancey Spruill (“Spruill”) has been a director of the Company since

November 2018.

        18.   Defendant Emily White (“White”) has been a director of the Company since April

2017.

        19.   Defendants identified in paragraphs 10 to 18 are collectively referred to herein as

the “Board” or the “Individual Defendants.”

                             OTHER RELEVANT ENTITIES




                                               4
Case 1:19-cv-01747-KLM Document 1 Filed 06/17/19 USDC Colorado Page 5 of 21




        20.   EQT, founded in Sweden in 1994, is a leading investment firm with more than

EUR 61 billion raised in capital across 29 funds and EUR 40 billion in assets under management.

EQT has portfolio companies in Europe, Asia and the United States.

        21.   DCP is a global investment firm with a focus on next generation mobile and

internet infrastructure. DCP was launched in 2018 by Digital Bridge Holdings, LLC, a leading

investor in and operator of companies enabling the next generation of mobile and internet

connectivity, and Colony Capital, Inc., a leading global real estate and investment management

firm.

        22.   Parent is a Delaware corporation and an affiliate of DCP and EQT.

        23.   Merger Sub is a Delaware corporation and wholly owned subsidiary of Parent.

                              SUBSTANTIVE ALLEGATIONS

Company Background

        24.   Zayo, founded in 2007, is a bandwidth infrastructure provider to some of the

largest and most sophisticated users of bandwidth infrastructure offerings. Zayo’s core products

include leased dark fiber, fiber to cellular towers and small cell sites, dedicated Wavelength

connections, Ethernet, IP connectivity, cloud offerings and other high-bandwidth offerings.

Zayo also offers cloud-based computing, video, mobile, social media, machine-to-machine

connectivity, and other bandwidth-intensive applications. These offerings are provided through

six segments: (i) Fiber Solutions, including dark fiber and mobile infrastructure solutions; (ii)

transport, including Ethernet, wavelength, wholesale IP, and SONET solutions; (iii) Enterprise

Networks, including private lines, dedicated Internet and cloud-based computing and storage

products; (iv) Colocation, including provision of colocation space and power and interconnection

offerings; (v) Allstream, including Cloud VoIP and Data Solutions; and (vi) Other offerings,

including Zayo Professional Services.


                                               5
Case 1:19-cv-01747-KLM Document 1 Filed 06/17/19 USDC Colorado Page 6 of 21




       25.     Zayo’s customer base includes wireless service providers, telecommunications

service providers, financial services companies, social networking, media, and web content

companies, education, research, and healthcare institutions and governmental agencies.

       26.     Zayo provides access to its bandwidth infrastructure over a unique set of dense

metro, regional, and long-haul fiber network sections and through its interconnect-oriented data

center facilities. The fiber network sections and data center facilities are critical components of

the overall physical network architecture for the Internet and private networks. Zayo’s extensive

fiber network spans across 28,910 route miles and 11,867,276 fiber miles (representing an

average of 92 fibers per route), serves 403 geographic markets in the United States, Canada and

Europe, and connects to approximately 35,000 buildings, including 1,185 data centers. Zayo

maintains fiber networks in both large metropolitan areas such as New York, Chicago, San

Francisco, Paris and London, and small metropolitan areas such as Allentown, Pennsylvania,

Fargo, North Dakota, and Spokane, Washington.

       27.     On February 7, 2019 Zayo issued a press release announcing its financial results

for the second fiscal quarter ended December 31, 2018. For the quarter, the Company reported

consolidated revenue of $639.1 million, adjusted EBITDA of $321.2 million and net income of

$30.2 million, representing an increase of $8.1 million over the previous quarter. In the February

8, 2019 earnings call, defendant Caruso optimistically described the quarter as a “solid quarter”

and stated that “[t]he December ’18 quarter metrics, particularly when you look at it through the

lens of the network business, signals that we are on a path to accelerated growth.”

       28.     On May 8, 2019, Zayo issued a press release announcing its financial results for

its third fiscal quarter ended March 31, 2019.         For the quarter, the Company reported

consolidated revenue of $647.2 million, an increase of $8.2 million over the previous quarter,




                                                6
Case 1:19-cv-01747-KLM Document 1 Filed 06/17/19 USDC Colorado Page 7 of 21




and net income of $34.7 million, an increase of $4.5 million over the previous quarter.

The Sale Process Leading to the Proposed Transaction

       29.     Communications between Zayo and DCP began in mid-July 2018 when Marc

Ganzi (“Ganzi”), DCP’s Managing Partner, met with defendant Caruso in Aspen, Colorado to

discuss, among other things, a potential acquisition of Zayo by DCP. Ganzi indicated that in the

event an acquisition occurred, he would want defendant Caruso to remain part of the Company.

       30.     In early August 2018, Ganzi and defendant Caruso met again to discuss a

potential acquisition of Zayo by DCP. Ganzi reiterated that as a part of any such acquisition,

DCP desired to partner with defendant Caruso and the Company’s current management team. A

few weeks later, on October 19, 2018, Ganzi spoke with defendant Caruso and discussed, among

other things, the possibility of acquiring the Company and partnering with Company

management, along with a consortium of other sponsors.

       31.     On October 23, 2018, defendant Caruso, Matt Steinfort (“Steinfort”), the

Company’s Chief Financial Officer (“CFO”), and Rachel Stack, the Company’s Senior Vice

President of Corporate Strategy and Development, met with a representative of a U.S.-

headquartered infrastructure fund, referred to in the Proxy Statement as “Party B,” to discuss a

potential acquisition of the Company. At the meeting, the representative of Party B expressed

that they were putting together a private offer to acquire the Company.

       32.     On November 6, 2018, the Board convened its quarterly meeting in Boulder,

Colorado. Immediately prior to the meeting, Ganzi contacted defendant Caruso and indicated

that he was working on providing a written, fully financed proposal at a share price between $41

and $42.50 per share of the Company. Ganzi further indicated that such an offer would be

provided by a consortium of sponsors.




                                                7
Case 1:19-cv-01747-KLM Document 1 Filed 06/17/19 USDC Colorado Page 8 of 21




       33.      On November 16, 2018, parties referred to in the Proxy Statement as Party B,

Party C, Party D, Party E, Party F and Party G, collectively referred to in the Proxy Statement as

“Consortium A,” jointly submitted a confidential non-binding indication of interest proposing to

purchase all of the Company’s outstanding common stock for $33.00 per share. Later that day,

the Board convened a meeting at which they concluded that Consortium A’s offer undervalued

the Company and to instruct Consortium A that Zayo would engage in further discussions only if

they made a more reasonable offer.

       34.      Defendant Gips contacted the CEO of Party D and indicated that Consortium A’s

current proposal was not credible and too low. He further noted that Consortium A should be

aware that the Company previously received an oral offer price of $41 to $42.50 per share for the

Company.

       35.      In response, on November 19, 2018, Consortium A submitted an updated non-

binding indication of interest with a revised purchase price of $34.50 per share.

       36.      On November 23, 2018, the Board met and discussed the revised proposal from

Consortium A. The Board determined that the Company’s representatives should not respond to

Consortium A.

       37.      On December 7, 2018, Consortium A submitted an updated non-binding

indication of interest to acquire the Company for $35.00 per share.

       38.      At a December 16, 2018 Board meeting, representatives of J.P. Morgan and

Goldman discussed with the Board a written expression of interest they received from Ben

Jenkins, Managing Partner of DCP, on behalf of a different consortium anchored by DCP and

EQT, collectively referred to in the Proxy Statement as “Consortium B.” The proposal expressed




                                                 8
Case 1:19-cv-01747-KLM Document 1 Filed 06/17/19 USDC Colorado Page 9 of 21




an interest to purchase the Company within the price range of $36-$38 per share of common

stock.

         39.   On February 12, 2019, Ganzi called defendant Caruso and expressed that

Consortium B made substantial progress in solidifying their equity arrangements in order to

make a proposal.      Ganzi reiterated that the continuing involvement of the Company’s

management team would be expected.

         40.   On February 20, 2019, Consortium A submitted a “best and final” offer to acquire

the Company for $32.00 per share of Zayo common stock. Ultimately, the Board determined to

reject Consortium A’s “best and final” offer.

         41.   On February 26, 2019, Consortium B submitted a confidential non-binding

preliminary indication of interest proposing to purchase all of the Company’s common stock at

$35.00 per share.

         42.   On March 5, 2019, Zayo, EQT and DCP entered into an exclusivity agreement

providing that the Company would solely negotiate the sale of the Company with Consortium B.

The exclusivity agreement was set to terminate April 4, 2019 and provided for two 10-day

extensions for Consortium B, if Consortium B stayed firm with its $35.00 share price. That

same day, Consortium B was granted access to a data room and began due diligence.

         43.   Throughout March and April 2019, Consortium B conducted due diligence and

the parties negotiated the terms of the Merger Agreement.

         44.   On April 29 and April 30, 2019, Ganzi and defendant Caruso held multiple

discussions. During those discussions, Ganzi noted that there was a potential for a post-closing

management equity pool. Ganzi also conveyed to Caruso that it was particularly important to




                                                9
Case 1:19-cv-01747-KLM Document 1 Filed 06/17/19 USDC Colorado Page 10 of 21




EQT to secure defendant Caruso’s commitment to stay on as CEO, along with other executives

in the Company and that he roll-over his equity in the Company.

       45.     From the evening of May 7 to the morning of May 8, 2019 the Board convened a

meeting to discuss the acquisition. At that meeting, J.P. Morgan and Goldman delivered their

fairness opinions, and the Board determined to finalize the Proposed Transaction with

Consortium B. On May 8, 2019, the parties executed the Merger Agreement.

The Proposed Transaction

       46.     On May 8, 2019, following the execution of the Merger Agreement, Zayo issued a

press release announcing the Proposed Transaction. The press release stated, in relevant part:

       BOULDER, Colo.--(BUSINESS WIRE)-- Zayo Group Holdings, Inc. (“Zayo” or
       “the Company”) (NYSE: ZAYO), which provides mission-critical bandwidth to
       the world’s most impactful companies, today announced that it has signed a
       definitive merger agreement to be acquired by affiliates of Digital Colony
       Partners (“Digital Colony”) and the EQT Infrastructure IV fund (“EQT” or “EQT
       Infrastructure”). The transaction would result in Zayo transitioning from a public
       company to a private company. Under the new ownership, the Zayo team would
       continue to execute the Company’s strategy and remain headquartered in Boulder,
       Colorado.

       Under the terms of the agreement, which was unanimously approved by Zayo’s
       Board of Directors, shareholders will receive $35.00 in cash per share of Zayo's
       common stock in a transaction valued at $14.3 billion, including the assumption
       of $5.9 billion of Zayo’s net debt obligations. The offer price represents a 32%
       premium to the volume-weighted price average of the last six months of $26.44.

       Dan Caruso, Zayo’s Chairman and CEO, said, “Digital Colony and EQT share
       our vision that Zayo’s Fiber Fuels Global Innovation. Both are experienced global
       investors in the communications infrastructure space, and they appreciate our
       extraordinary fiber infrastructure assets, our highly talented team and our strong
       customer base. I am confident this partnership with EQT and Digital Colony will
       empower Zayo to accelerate its growth and strengthen its industry leadership.”

       Marc Ganzi, Managing Partner of Digital Colony, said, “Zayo has a world-class
       digital infrastructure portfolio, including a highly-dense fiber network in some of
       the world’s most important metro markets. We believe the company has a unique
       opportunity to meet the growing demand for data associated with the connectivity
       and backhaul requirements of a range of customers. We are excited to work



                                               10
Case 1:19-cv-01747-KLM Document 1 Filed 06/17/19 USDC Colorado Page 11 of 21




       alongside the management team and EQT to grow the business and expand its
       presence in the global market.”

       “We are excited by the opportunity to team up with Zayo, in a transaction
       reflecting EQT’s commitment to investing in market leading infrastructure
       companies whose innovations and services are transforming society,” said Jan
       Vesely, Partner at EQT Partners, Investment Advisor to EQT Infrastructure. “As
       one of the most active global infrastructure investors with a demonstrated track
       record of success in the telecommunications and fiber industry, we are confident
       that EQT, along with Digital Colony, are ideal partners for Zayo as the Company
       embarks on its next phase of growth. We look forward to working closely with
       Zayo’s global team, whose entrepreneurship, collaboration and customer
       partnerships are best in class.”

Insiders’ Interests in the Proposed Transaction

       47.     Zayo insiders are the primary beneficiaries of the Proposed Transaction, not the

Company’s public stockholders. The Board and the Company’s executive officers are conflicted

because they will receive unique benefits in connection with the Proposed Transaction not

available to Plaintiff and the other public stockholders of Zayo.

       48.     Zayo insiders stand to reap substantial financial benefits in connection with the

liquidation of their illiquid holdings. Pursuant to Section 1.9 of the Merger Agreement, each

Zayo outstanding restricted stock unit (“RSU”) award granted prior to the effective date of the

merger and each RSU award granted to a non-employee director of the Board will be cancelled

in exchange for the Merger Consideration. The following table summarizes the value of the

equity awards held by the Company’s directors and executive officers:




                                                11
Case 1:19-cv-01747-KLM Document 1 Filed 06/17/19 USDC Colorado Page 12 of 21




       49.      In add
                     dition to the vesting of their
                                              t     equity aawards, certtain named eexecutive off
                                                                                               fficers

will receeive significant severancce benefits in connectioon with the Proposed T
                                                                               Transaction. For

example,, defendant Caruso alo                              million in ggolden parachute
                             one stands to receive over $28 m

compensation. Thee following table summ
                                      marizes the golden paraachute comppensation ceertain

named executive
      e         officers
                o        are entitled to
                                       o receive uupon consuummation oof the Propposed

Transactiion:




       50.      Notab
                    bly, it appeaars that certaain memberrs of the Coompany’s maanagement ccould

expect to
        o receive po
                   ositions for themselves
                                t          following c ompletion oof the Propoosed Transacction.

For exam
       mple, Ganzi conveyed to
                             o defendant Caruso multtiple times tthat Consorttium B desirred to

retain Zaayo’s manag
                   gement team
                             m post-close. In connecttion with deefendant Carruso and Gaanzi’s

April 30, 2019 conv
                  versation reg
                              garding postt-close emplloyment, thee Proxy Stattement sets forth

that “it [iis] particularrly important to EQT to secure Mr. C
                                                            Caruso’s com
                                                                       mmitment too stay on as C
                                                                                               CEO,



                                                 12
Case 1:19-cv-01747-KLM Document 1 Filed 06/17/19 USDC Colorado Page 13 of 21




along with Mr. Waters’ and Mr. Steinfort’s commitments to staying on in their current roles[. . .

].” Proxy Statement at 48.

       51.     Moreover, while Zayo’s stockholders are being cashed out and will lose the

opportunity to benefit from Zayo’s current and future prospects, a few select members of

management will continue to hold an equity position with Zayo post-close. Defendant Caruso,

Steinfort and Jack Waters (“Waters”), Zayo’s Chief Operating Officer (“COO”), collectively

referred to in the Proxy Statement as the “Rollover Executives,” have agreed to roll over portions

of their equity positions in the Company. Defendant Caruso has agreed to roll over 25%-30%, or

approximately $105 million, of his equity proceeds in Zayo, and Steinfort and Waters have

agreed to roll over approximately $3.5 million and $3 million, respectively, of their current

equity positions in Zayo, for a total of approximately a $111.5 million equity contribution by the

Rollover Executives. At a Board meeting on May 7, 2019, defendant Caruso indicated it was

“very important” to Consortium B that he, Steinfort and Waters agree to roll over portions of

their equity into Consortium B’s new structure. Id. at 51. None of Zayo’s public stockholders,

however, are being offered a similar opportunity to retain their investment in Zayo and benefit

from its future growth.

The Proxy Statement Contains Numerous Material Misstatements or Omissions

       52.     Defendants filed a materially incomplete and misleading Proxy Statement with

the SEC and disseminated it to Zayo’s stockholders. The Proxy Statement misrepresents or

omits material information that is necessary for the Company’s stockholders to make an

informed voting or appraisal decision in connection with the Proposed Transaction.

       53.     Specifically, as set forth below, the Proxy Statement fails to provide Company

stockholders with material information or provides them with materially misleading information

concerning: (i) the actual intrinsic standalone value of the Company; and (ii) the data and inputs


                                               13
Case 1:19-cv-01747-KLM Document 1 Filed 06/17/19 USDC Colorado Page 14 of 21




underlying the financial valuation analyses that support the fairness opinions provided by the

Company’s financial advisors J.P. Morgan and Goldman. Accordingly, Zayo stockholders are

being asked to make a voting or appraisal decision in connection with the Proposed Transaction

without all material information at their disposal.

Material Omissions Concerning Zayo’s Financial Projections

       54.       The Proxy Statement is materially deficient because it fails to disclose material

information relating to Zayo’s best estimates of the Company’s intrinsic value and prospects

going forward.

       55.       With respect to Zayo’s Whole-Company Projections and Communications

Infrastructure Projections for years 2019 to 2023, the Proxy Statement fails to disclose the

following projection line items: (i) unlevered free cash flows (“UFCF”); (ii) stock-based

compensation expense; (iii) amortization of deferred revenue; and (iv) additions to deferred

revenue.

       56.       Additionally, the Proxy Statement sets forth that “the management projections

reflect numerous estimates and assumptions made with respect to industry performance, general

business, economic, regulatory, market and financial conditions and other future events, as well

as matters specific to [Zayo’s] business . . . .” Id. at 69. The Proxy Statement, however, fails to

provide a fair summary of the estimates and assumptions underlying the management

projections.

       57.       Moreover, in connection with J.P. Morgan’s Discounted Cash Flow Analysis

(“DCF”), J.P. Morgan utilized the UFCF “that Allstream is expected to generate for December

31, 2019 through December 31, 2020 and estimated net proceeds from the sale of Allstream at

December 31, 2020 as provided by the management of the Company. . . .” Id. at 59. Yet, the




                                                 14
Case 1:19-cv-01747-KLM Document 1 Filed 06/17/19 USDC Colorado Page 15 of 21




Proxy Statement fails to disclose the UFCF for Allstream.

       58.    The omission of this information renders the statements in the “Management

Projections” and “Opinions of the Company’s Financial Advisors” sections of the Proxy

Statement false and/or materially misleading in contravention of the Exchange Act.

Material Omissions Concerning J.P. Morgan’s and Goldman’s Financial Analyses

       59.    The Proxy Statement describes J.P. Morgan’s and Goldman’s fairness opinions

and the various valuation analyses performed in support of their opinions.        However, the

descriptions of J.P. Morgan’s and Goldman’s fairness opinions and analyses fail to include key

inputs and assumptions underlying these analyses. Without this information, as described below,

Zayo’s public stockholders are unable to fully understand these analyses and, thus, are unable to

determine what weight, if any, to place on J.P. Morgan’s and Goldman’s fairness opinions in

determining whether to vote in favor of the Proposed Transaction or seek appraisal. This omitted

information, if disclosed, would significantly alter the total mix of information available to

Zayo’s stockholders.

       60.    With respect to J.P. Morgan’s DCF, the Proxy Statement fails to disclose: (i) the

UFCF (including the UFCF that Allstream is expected to generate for December 31, 2019

through December 31, 2020 and estimated net proceeds from the sale of Allstream at December

31, 2020 as provided by Company management) that Zayo was expected to generate for April 1,

2019 through December 31, 2023 utilized by J.P. Morgan in this analysis, as well as the

definition of UFCF and the line items used in its calculation;1 (ii) the specific terminal year



1
 Alternatively, to the extent the UFCF J.P. Morgan utilized in its DCF are the Adjusted UFCF
for the Communications Infrastructure Projections disclosed on page 69 of the Proxy Statement,
the Proxy Statement fails to and must expressly indicate this. The Proxy Statement must further
disclose the UFCF that Allstream is expected to generate for December 31, 2019 through
December 31, 2020 and estimated net proceeds from the sale of Allstream at December 31, 2020


                                               15
Case 1:19-cv-01747-KLM Document 1 Filed 06/17/19 USDC Colorado Page 16 of 21




UFCF to which the selected terminal value growth rates were applied to derive the terminal

value; (iii) the implied terminal value multiples resulting from the analysis; (iv) quantification of

the inputs and assumptions underlying the discount rate range of 7.5% to 8.5%; and (v) the

Company’s net debt as of March 31, 2019.

       61.     With respect to J.P. Morgan’s Illustrative Sum of the Parts Analysis – Public

Trading Multiples, the Proxy Statement fails to disclose: (i) the Company’s estimated 2019

EBITDA for its core communications infrastructure business and enterprise customer business;

(ii) Zayo’s net debt balance as of March 31, 2019; and (iii) J.P. Morgan’s basis for applying

EV/EBITDA multiples ranging from 14.0x to 16.0x for the core communications infrastructure

business and 4.5x to 6.5x for the enterprise customer business.

       62.     With respect to J.P. Morgan’s Illustrative Sum of the Parts Analysis – Selected

Transactions, the Proxy Statement fails to disclose: (i) the identity of the selected transactions

involving acquired businesses in the colocation industry and fiber & enterprise industry reviewed

by J.P. Morgan in its analysis; and (ii) the ratio of the target company’s transaction value to the

target company’s EBITDA observed by J.P. Morgan.

       63.     With respect to J.P. Morgan’s Present Value of Future Share Price Analysis, the

Proxy Statement fails to disclose: (i) quantification of the inputs and assumptions underlying the

discount rate of 9.5%; and (ii) the Company’s fully diluted outstanding shares as of March 31,

2019, as provided by Company management and utilized by J.P. Morgan in its analysis.

       64.     With respect to Goldman’s Illustrative Present Value of Future Share Price

Analysis, the Proxy Statement fails to disclose: (i) quantification of the inputs and assumptions



as provided by Company management and utilized by J.P. Morgan in its DCF as the Allstream
projections were excluded from the Company’s Communications Infrastructure Projections. See
id. at 69.


                                                 16
Case 1:19-cv-01747-KLM Document 1 Filed 06/17/19 USDC Colorado Page 17 of 21




underlying the discount rate of 8.0%; (ii) the Company’s net debt as of December 31, 2019,

2020, and 2021, respectively; and (iii) the number of fully diluted outstanding shares of the

Company on a standalone basis, as provided by Company management and utilized by Goldman

in its analysis.

        65.        With respect to Goldman’s DCF, the Proxy Statement fails to disclose: (i) the

UFCF that Zayo was expected to generate for April 1, 2019 through December 31, 2023 utilized

by Goldman in this analysis, as well as the definition of UFCF and the line items used in its

calculation;2 (ii) the estimated terminal year EBITDA to which the selected multiples were

applied to derive the terminal value; (iii) quantification of the inputs and assumptions underlying

the discount rate range of 7.0% to 8.0%; and (iv) the Company’s net debt as of March 31, 2019.

        66.        When a banker’s endorsement of the fairness of a transaction is touted to

stockholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed. Moreover,

the disclosure of projected financial information is material because it provides stockholders with

a basis to project the future financial performance of a company, and allows stockholders to

better understand the financial analyses performed by the company’s financial advisor in support

of its fairness opinion.

        67.        The omission of this information renders the statements in the “Opinions of the

Company’s Financial Advisors” and “Management Projections” sections of the Proxy Statement

false and/or materially misleading in contravention of the Exchange Act.

        68.        The Individual Defendants were aware of their duty to disclose this information



2
 Alternatively, to the extent the UFCF Goldman utilized in its DCF are the Adjusted UFCF for
the Communications Infrastructure Projections disclosed on page 69 of the Proxy Statement, the
Proxy Statement fails to and must expressly indicate this.


                                                  17
Case 1:19-cv-01747-KLM Document 1 Filed 06/17/19 USDC Colorado Page 18 of 21




and acted negligently (if not deliberately) in failing to include this information in the Proxy

Statement. Absent disclosure of the foregoing material information prior to the stockholder vote

on the Proposed Transaction, Plaintiff and the other stockholders of Zayo will be unable to make

a fully-informed decision whether to vote in favor of the Proposed Transaction or seek appraisal

and are thus threatened with irreparable harm warranting the injunctive relief sought herein.

                                              COUNT I

              Claims Against All Defendants for Violations of Section 14(a) of the
                 Exchange Act and SEC Rule 14a-9 Promulgated Thereunder

       69.      Plaintiff repeats and realleges each and every allegation contained above, as

though fully set forth herein.

       70.      During the relevant period, defendants disseminated the false and misleading

Proxy Statement specified above, which failed to disclose material facts necessary in order to

make the statements made, in light of the circumstances under which they were made, not

misleading in violation of Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated

thereunder.

       71.      By virtue of their positions within the Company, the defendants were aware of

this information and of their duty to disclose this information in the Proxy Statement. The Proxy

Statement was prepared, reviewed, and/or disseminated by the defendants. It misrepresented

and/or omitted material facts, including material information about the actual intrinsic standalone

value of the Company and the data and inputs underlying the financial valuation analyses that

support the fairness opinions provided by the Company’s financial advisors J.P. Morgan and

Goldman. The defendants were at least negligent in filing the Proxy Statement with these

materially false and misleading statements.

       72.      The omissions and false and misleading statements in the Proxy Statement are



                                                18
Case 1:19-cv-01747-KLM Document 1 Filed 06/17/19 USDC Colorado Page 19 of 21




material in that a reasonable stockholder would consider them important in deciding how to vote

on the Proposed Transaction.

       73.     By reason of the foregoing, the defendants have violated Section 14(a) of the

Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

       74.     Because of the false and misleading statements in the Proxy Statement, Plaintiff is

threatened with irreparable harm, rendering money damages inadequate. Therefore, injunctive

relief is appropriate to ensure defendants’ misconduct is corrected.

                                            COUNT II

  Claims Against the Individual Defendants for Violation of Section 20(a) of the Exchange
                                           Act
       75.   Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       76.     The Individual Defendants acted as controlling persons of Zayo within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Zayo and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Proxy Statement

filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision-making of the Company, including the content and

dissemination of the various statements which Plaintiff contends are false and misleading.

       77.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       78.     In particular, each of the Individual Defendants had direct and supervisory




                                                19
Case 1:19-cv-01747-KLM Document 1 Filed 06/17/19 USDC Colorado Page 20 of 21




involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the securities

violations as alleged herein, and exercised the same. The Proxy Statement at issue contains the

unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were, thus, directly involved in the making of this document.

       79.    In addition, as the Proxy Statement sets forth at length, and as described herein,

the Individual Defendants were each involved in negotiating, reviewing, and approving the

Proposed Transaction.    The Proxy Statement purports to describe the various issues and

information that they reviewed and considered—descriptions which had input from the directors.

       80.    By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       81.    As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and SEC Rule

14a-9, promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of defendants’ conduct, Zayo’s stockholders will

be irreparably harmed.


                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands injunctive relief, in his favor and against defendants as

follows:

       A.     Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction

and any vote on the Proposed Transaction;



                                              20
Case 1:19-cv-01747-KLM Document 1 Filed 06/17/19 USDC Colorado Page 21 of 21




       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages to Plaintiff;

       C.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       D.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all claims and issues so triable.



Dated: June 17, 2019                               Respectfully submitted,

                                                   /s/ Richard A. Acocelli
                                                   Richard A. Acocelli
                                                   WEISSLAW LLP
                                                   1500 Broadway, 16th Floor
                                                   New York, NY 10036
                                                   Telephone: (212) 682-3025
                                                   Facsimile: (212) 682-3010
                                                   Email: racocelli@weisslawllp.com

                                                   Attorneys for Plaintiff




                                                 21
